Citation Nr: 0838523	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim for 
entitlement to service connection hepatitis C.  A timely, 
properly filed appeal followed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2007 substantive appeal, the veteran checked the 
box indicating that he desired a hearing before a Veterans 
Law Judge in Washington, D.C.  In a subsequent communication 
dated in September 2008, the veteran requested a postponement 
his hearing to attend a medical appointment.  In 
correspondence dated in October 2008, the veteran requested a 
hearing before a Veterans Law Judge at a local VA office 
(Travel Board hearing).  There is no indication in the claims 
file that the requested hearing has been scheduled or held.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
October 2008 request, at the earliest 
available opportunity.  The RO should 
notify the veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2008), and should 
associate a copy of such notice with the 
claims file.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).





_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




